Case 19-80573  Doci Filed 08/02/19 Page 1of9

Fill in this information to identify your case:

 
   

United States Bankruptcy Court for the:

Middle District of North Carolina

 

Case number (/f known): Chapter you are filing under:
Chapter 7
‘.) Chapter 11
_] Chapter 12

CJ Check if this is an
amended filing

i
i
i
\
|
i
|
i

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12417

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a Car,”
the enswer wouid be yes if either debior ov acar. When information i : about the spouses separately, the form uses Debtor 1 and

1. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

    

Debior 2 io distinguish seiween

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

H identify Yourself

 

 

About Debtor 1

About Debtor 2 (Spouse Only in a Joint Case):

a. Your fuli name

 

 

 

Write the name that is on your =Randolph Katrina
government-issued picture : 5
identification (for example, First name First name
your driver's license or Whitmeyer ee Sein __| _
passport). Middie name Middie name
av ag
Fire your picture Ryan — _ ee er Ryan
idenutication to your meeting —- Last name Last name
with the trustee

 

Th Suffix (Sr., Jr., 1, 1)

 

2. All other names you
have used in the last 8 First

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

st name _ First name
years
neluce your married or Middle name OO Middie name
maiden names
Lasi name - oo Lastname
First name First name
Middle name Middie name
Last name a Last name —_
3. Only the last 4 digits of OX XK = 4 0 7 7 OX xX — 3 8 4 0
your Social Security — ——_- —_ —_ —
number or federal OR OR
Individual Taxpayer 9
den‘tification number XX XX xx — xx -___

rit

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 
Debtor 1

Case 19-80573
Randolph W. Ryan

 

First Name Middle Name

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

include trade names and
doing business as names

Last Name

About Debtor 1:

LJ | have not used any business names or EINs.

Ryan and Associates

Case number (if known)

 

Doc 1 Filed 08/02/19 Page 2 of 9

 

About Debtor 2 (Spouse Only in b Joint Case):

Z| have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EIN

Business name

EIN

EIN

 

sts

5. Where you live

1609 Claymore Rd

 

 

 

 

Number Street |

Chapel Hill NC 27516
City State ZIP Code
Orange

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

if Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

a Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

LJ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

 

Voluntary Petition for Individuals Filing for Bankruptcy

 

page 2
‘ Case 19-80573 Doci_ Filed 08/02/19 Page 3of9

Debtor 4

Randolph W. Ryan

Case number (if known)

 

First Name

Last Name

ee the Court About Your Bankruptcy Case

7. The chapter of the
Bankruptcy Code you
are choosing to file

 

under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

(4 Chapter 7

L) Chapter 11
(J Chapter 12
CL) Chapter 13

 

How you will pay the fee

Have you filed for
bankruptcy within the

last 8 years?

. Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an

affiliate?

11. Do you rent your

residence?

Official Form 101

() | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

() | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

Wi | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

C) No
_.. Eastern NC 10/26/2018 *48-05091-DMW
WY Yes. District To ern Case number
MM/ DD/YYYY
District When ___ _ Case number
MM/ DD/YYYY
District _ When Case number
MM/ DD/YYYY
id No
C} Yes. Debtor Relationship to you
District 7 When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known

 

MM /DD/YYYY

Uno. Goto line 12.
UO) Yes. Has your landlord obtained an eviction judgment against you?

a) No. Go to line 12.
C) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1

13.

14.

Case

Randolph W. Ryan

 

19-80573 Doci1_ Filed 08/02/19 Page4of9

Case number (if known)

 

 

First Name

Middle Name

Last Name

ee ®erort About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
senarate legal entity such as
oration, partnership, or

a ou

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

LL] No. Go to Part 4

yes.

 

Are you filing under
Cheoter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

 

If you are filing under Chapter 11, the

Name and location of business

 

Name of business, if any

 

Number Street

 

 

 

“City State ZIP Code

Check the appropriate box to describe your business:

UC] Health Care Business (as defined in 11 U.S.C. § 101(27A))
LJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(Stockbroker (as defined in 11 U.S.C. § 101(53A))

LI Commodity Broker (as defined in 11 U.S.C. § 101(6))

Wi None of the above

 

court must know whether you are a small business debtor so that it

can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your

most recent balance sheet, statement of operations, cash-flow statement,

and federal income tax return or if

any of these documents do not exisi, follow the procedure in 11 U.S.C. § 1116(1)(B).

a No.
OI No.

U) Yes.

| am not filing under Chapter 11.

| am filing under Chapter 11, but !am NOT a small business debtor according to the definition in
the Bankruptcy Code.

| am filing under Chapter 11 and! ama small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

Do you own or have any
properiy that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Cc you own any

p.o ary that needs
wiicdiate attention?

For example, do you own
perishable goods, or livestock
that must be ied, or a building
that needs urgent repairs?

Official Form 101

i No
C) Yes.

What is the hazard?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

City State ZIP Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

Debtor 1

Randolph W. Ryan

Case 19-80573 Doci_ Filed 08/02/19 Page5of9

 

First Name Middle Name

Last Name

Es Explain Your Efforts to Receive a Briefing About Credit Counseling

Case number (if known),

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
cour eling before you file for

uptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
cen © agin collection activities
agail:

Official Form 101

About Debtor 1:

You must check one:

LL) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate ana the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CI) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afier | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy. and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatistied with your reasons for not receiving a
briefing before you filed for bankrupicy.

{f the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency. along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

UJ i am not required to receive a briefing about
credit counseling because of:

() Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
cational decisions about finances.

 

C) Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

(2 Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

() | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Wi | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed jf the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L) | am not required to receive a briefing about
credit counseling because of:

C2 Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

WJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CJ Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for Bankruptcy page 5
Debtor 1

Randolph W. Ryan

Case 19-80573 Doci_ Filed 08/02/19 Page 6of9

Case number (if known).

 

First Name

Middle Name

Last Name

ey oes These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

C) No. Go to line 16b.
i Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

U) No. Go to line 16c.
C) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

CV No. tam not filing under Chapter 7. Go to line 18.

i Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and W No
administrative expenses
are paid that funds will be C] Yes
available for distribution
to unsecured creditors?
18. How many creditorsdo 1-49 (J 1,000-5,000 LJ 25,001-50,000
you estimate that you CJ 50-99 C) 5,001-10,000 (J 50,001-100,000
owe? LJ 100-199 CJ 10,001-25,000 CJ More than 100,000
LU 200-999
19. How much do you LJ $0-$50.000 L) $1,000,001-$10 million LJ} $500,000,001-$1 billion

estimate your assets to
be worth?

L) $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
(J More than $50 billion

(1) $10,000,001-$50 million
(J $50,000,001-$100 million
() $100,000,001-$500 million

L) $50,001-$100,000
A $100,001-$500,000
(2 $500,001-$1 million

 

20. How much do you
estimate your liabilities

LJ $500,000,001-$1 billion
L} $1,000,000,001-$10 billion

LJ $1,000,001-$10 million
(J $10,000,001-$50 million

LJ $0-$50,000
Cd $50,001-$100,000

 

to be? LY $100,001-$500,000 CJ $50,000,001-$100 million Ld $10,000,000,001-$50 billion
i $500,001-$1 million (2 $100,000,001-$500 million (J More than $50 billion
Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

    

| request relief in accordance with the chapter of title 11, United States Code-Specifjed in this petitidn.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

ky Sedph. [<4o-—

 

- Bsr ¢
Signature of Debtor 1

Executed on S/ [ 20, 5

MM" / DD /YYYY

 

Official Form 101

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy
Randolph W. Ryan

Debtor 1

 

 

First Name Middle Name Last Name

For your attorney, if you are
represented by one

Case 19-80573 Doci_ Filed 08/02/19 Page 7 of9

Case number (if known)

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) Lbout eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)

the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not
need to file this page. x

 

 

 

 

 

 

Date
Signature of Attorney for Debtor MM / DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code

Contact phone

Email address

 

—_—_— ee

 

Bar number

  

ee

 

State

<caR Rm RRR Sa

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 
Debtor 1

 

Case 19-80573 Doci_ Filed 08/02/19 Page 8 of9
Randolph W. Ryan

Case number (if known)

 

First Name Middle Name

Last Name

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

 
 

Official Form 101

x kK Lalau ie you x
Signature of Debtor 1 Siofs urf bf Debtol2
ee

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal

consequences?
U Mo
‘ Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CY No ~

U) yes

{dou pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

U Yes. Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

  
      

By signing here, | acknowledge that | understand the risks involved in filing withoutan attorney. |
have read and understood this notice, and | am aware that filing a baprkruptey case witfout an
attorney may cause me to lose my rights or property if | do not propérly Fapdle the cage.

LZ

i/

 
 

 

Date & ! { 29/4 Date

MM/ DD /YYYY MM/|] DD /YYYY

Contact phone Contact phone

Cell phone (44) SOG YY Cell phone ¥/9- Glo SHB4
Katrina ryan Mac.

Sees

 

Email address Email address

ee

 

oe ee

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
oT Case 19-80573 Doci_ Filed 08/02/19 Page9of9

PO BOX 200
Wilson NC 27894

York Properties/ Cameron Village
Att: Nelson G. Harris

7320 Six Forks Rd

Raleigh NC 27615

Internal Revenue Service
PO BoX 8208
Philadelphia PA 19101

Bank of America

Chase

nals Ly f
~U o IVY

Cometity Bank

nine ls

CReletoe.

#4

;

 

#
